Title: From George Washington to Brigadier General Henry Knox, 4 May 1779
From: Washington, George
To: Knox, Henry



D. Sir
Head Quarters Middlebrook 4th May 1779

I inclose you a return which I received a few days ago from General Parsons—of arms and accoutrements wanted for the troops at Reading.
I wish you to take the most immediate measures on this occasion in your department to have these and all the deficiencies in the troops stationed on the other side of the North River supplied from Springfield; having respect at the same time to the supplies which may be necessary for the other parts of the army, and proportioning the distribution accordingly. I am D. Sir Your most obedient and hble servt
Go: Washington
